 



Exhibit 10.1

 

Execution Version

 

STOCKHOLDER VOTING AND SUPPORT AGREEMENT

 

This Stockholder Voting AND SUPPORT Agreement (this “Agreement”) is made and
entered into as of January 11, 2018, by and among ZAIS GROUP HOLDINGS, INC., a
Delaware corporation (the “Company”), and each of the stockholders listed on the
signature page(s) hereto (collectively, “Covered Stockholders” and each
individually, a “Covered Stockholder”). Capitalized terms used and not otherwise
defined herein shall have the respective meanings ascribed to them in the Merger
Agreement (as defined below).

 

RECITALS

 

A.           As of the date hereof, each Covered Stockholder is the record and
beneficial owner of the number of shares of each class of capital stock of the
Company set forth opposite such Covered Stockholder’s name on Schedule A hereto
(together with such additional shares of capital stock that become beneficially
owned (within the meaning of Rule 13d-3 under the Securities Exchange Act of
1934, as amended) by such Covered Stockholder, whether upon the exercise of
options, conversion of convertible securities or otherwise, after the date
hereof until the Expiration Date, the “Shares”).

 

B.           Concurrently with the execution and delivery hereof, the Company,
ZGH Merger Sub, Inc., a wholly owned subsidiary of the Company (“Merger Sub”),
and Z Acquisition LLC (“Parent”) are entering into an Agreement and Plan of
Merger of even date herewith (as it may be amended or supplemented from time to
time pursuant to the terms thereof, the “Merger Agreement”), which provides for,
among other things, the merger of Merger Sub with and into the Company, with the
Company as the surviving corporation.

 

C.           As a material inducement to the willingness of the Company and
Merger Sub to enter into the Merger Agreement, the Company has required that the
Covered Stockholders enter into this Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:

 

1.          Certain Definitions. For all purposes of and under this Agreement,
the following terms shall have the following respective meanings:

 

“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security, or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.

 

“Shares” means (i) all shares of capital stock of the Company owned,
beneficially or of record, by Covered Stockholder as of the date hereof, and
(ii) all additional shares of capital stock of the Company acquired by Covered
Stockholder, beneficially or of record, during the period commencing with the
execution and delivery of this Agreement and expiring on the Expiration Date (as
such term is defined in Section 6 below).

 

 

 

 

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation, or suffrage of a lien, security interest, or encumbrance in or
upon, or the gift, grant, or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title, or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale, or other disposition, and each agreement, arrangement, or
understanding, whether or not in writing, to effect any of the foregoing.

 

2.          Voting of Shares.

 

(a)          Provided that no Adverse Company Recommendation shall have been
made and remain in effect, prior to the Expiration Date, at every meeting of the
stockholders of the Company called, and at every adjournment or postponement
thereof, and on every action or approval by written consent of the stockholders
of Company, Covered Stockholder (in Covered Stockholder’s capacity as such)
shall appear at the meeting or otherwise cause the Shares to be present thereat
for purposes of establishing a quorum and vote the Shares, or cause the Shares
to be voted, (i) in favor of the adoption of the Merger Agreement and the
approval of the Merger and the other transactions contemplated thereby
(collectively, the “Proposed Transaction”), (ii) in favor of any proposal to
adjourn a stockholders’ meeting to permit the solicitation of additional proxies
in favor of approval of the Proposed Transaction, and (iii) against any other
action or agreement that is not recommended by the Company Board and that would
reasonably be expected to (A) result in the breach of any covenant,
representation or warranty of the Company or Parent under the Merger Agreement,
(B) result in, or contribute to, any of the conditions to the consummation of
the Merger under the Merger Agreement not being fulfilled, or (C) impede,
frustrate, interfere with, delay, postpone or adversely affect the Proposed
Transaction.

 

(b)          If Covered Stockholder is the beneficial owner, but not the record
holder, of the Shares, Covered Stockholder agrees to take all actions necessary
to cause the record holder and any nominees to vote all of the Shares in
accordance with Section 2(a).

 

3.          Transfer Restrictions. Prior to the Expiration Date, each Covered
Stockholder shall not, directly or indirectly, (a) Transfer or suffer a Transfer
of any of the Shares, except for: (i) transfers by testamentary or intestate
succession, in which case this Agreement shall bind each transferee; (ii)
transfers in connection with bona fide estate and tax planning purposes,
including transfers to relatives, trusts, and charitable organizations, subject
to the transferee agreeing in writing to be bound by the terms of this
Agreement; (iii) with the prior written consent of the Company (which consent
shall not be unreasonably withheld, delayed or conditioned), Transfers to other
Covered Stockholders; and (iv) such other transfers as the Company (acting upon
a resolution adopted by the Special Committee) may otherwise permit in its sole
discretion, subject to any restrictions or conditions imposed by the Company
(acting upon a resolution adopted by the Special Committee) in its sole
discretion, (b) deposit any of the Shares into a voting trust or enter into a
voting agreement or arrangement with respect to the Shares or grant any proxy or
power of attorney with respect thereto that is inconsistent with this Agreement,
(c) enter into any contract, option or other arrangement or undertaking with
respect to the Transfer of any Shares or (d) take any other action that would
materially restrict, limit or interfere with the performance of such Covered
Stockholder’s obligations hereunder.

 

 - 2 - 

 

 

4.          Additional Covenants of the Covered Stockholders.

 

(a)          Further Assurances. From time to time and without additional
consideration, each Covered Stockholder shall (at such Covered Stockholder’s
sole cost and expense) execute and deliver, or cause to be executed and
delivered, such additional instruments, and shall (at such Covered Stockholder’s
sole cost and expense) take such further actions, as the Company may reasonably
request for the purpose of carrying out and furthering the intent of this
Agreement.

 

(b)          Waiver of Appraisal Rights. Each Covered Stockholder hereby waives,
to the full extent of the law, and agrees not to assert any appraisal rights
pursuant to Section 262 of the DGCL or otherwise in connection with the Merger
with respect to any and all Shares held by such Covered Stockholder of record or
beneficially owned.

 

(c)          Cooperation and Support. Each Covered Stockholder agrees to
cooperate with the Company as the Company prepares the Schedule 13E-3 and proxy
statement (and any other required filings) to be filed with the Securities and
Exchange Commission (“SEC”) in connection with the transactions contemplated by
the Merger Agreement, and will furnish the Company the information relating to
such Covered Stockholder required by the Exchange Act and the rules and
regulations promulgated thereunder to be set forth in the Company’s filings with
the SEC, as well as any supplemental information that may be requested by the
SEC, and any information that may be required for any other regulatory filing in
connection with the transactions contemplated by the Merger Agreement. Each
Covered Stockholder shall use its reasonable best efforts to consummate or cause
to be consummated the transactions contemplated by the SPA and the Investment
Agreement. Without limiting the foregoing, Parent shall, and Christian Zugel, as
managing member of Parent, shall cause Parent to, make any Capital Calls (as
defined in Parent’s Second Amended and Restated Limited Liability Company
Agreement, as amended, the “LLC Agreement”) required to consummate the
transactions contemplated by the SPA and the Investment Agreement, and each
Covered Stockholder who is a member of Parent shall, promptly upon receipt of
notice of such Capital Call, comply with its obligations in respect of such
Capital Call as provided in the LLC Agreement. If such Covered Stockholder is an
officer or director of the Company, he or she will not take any action (or fail
to take any required action), in such capacity or otherwise, that would cause
(i) the Company or Merger Sub to breach, or otherwise violate any of their
respective obligations under, the Merger Agreement or (ii) any of the conditions
to consummation of the Transactions not to be satisfied.

 

(d)          Certain Actions. No Covered Stockholder shall seek to remove any
member of the Special Committee, disband the Special Committee or take any
action that would limit the independence and authority of the Special Committee.
Further, no Covered Stockholder shall take any action that would be prohibited
by Section 5.03 of the Merger Agreement if such Covered Stockholder were a
Representative of the Company, other than at a time that the Company (with the
prior authorization of the Special Committee) has informed such Covered
Stockholder that the Company or its Representatives are permitted to take such
actions pursuant to Section 5.03 of the Merger Agreement.

 

 - 3 - 

 

 

(e)          No Further Agreements. No Covered Stockholder will enter into any
new agreement, arrangement or understanding with any other holder of Class A
Common Stock, without the prior written consent of the Company (only pursuant to
a resolution adopted by the Special Committee).

 

(f)          No Exercises of Holder Exchange Rights. If a Covered Stockholder is
the holder of any Class A Units of ZGP, such Covered Stockholder agrees that he,
she or it will not exercise any Holder Exchange Rights.

 

5.          Representations and Warranties of Covered Stockholder. Each Covered
Stockholder hereby represents and warrants to the Company as follows:

 

(a)          (i) Except as provided hereunder, and except as would not impair
such Covered Stockholder’s ability to perform his, her or its obligations under
this Agreement, such Covered Stockholder is the beneficial or record owner of
the Shares set forth opposite such Covered Stockholder’s name on Schedule A
hereto and has good and marketable title to such Shares free and clear of any
and all Liens; and (ii) such Covered Stockholder does not beneficially own any
securities of the Company or hold any rights to purchase shares of capital stock
of the Company other than the shares of capital stock and rights to purchase or
otherwise acquire shares of capital stock of the Company set forth on the
signature page of this Agreement.

 

(b)          As of the date hereof and for so long as this Agreement remains in
effect (including as of the date of the Company Stockholders’ Meeting, which,
for purposes of this Agreement, includes any adjournment or postponement
thereof), except as otherwise provided in this Agreement, such Covered
Stockholder has full power and authority to (i) make, enter into, and carry out
the terms of this Agreement; and (ii) vote all of the Shares in the manner set
forth in this Agreement without the consent or approval of, or any other action
on the part of, any other person or entity (including any Governmental Entity).
Such Covered Stockholder has not entered into any arrangement or agreement with
any Person limiting or affecting such Covered Stockholder’s legal power,
authority, or right to vote the Shares on any matter.

 

(c)          This Agreement has been duly and validly executed and delivered by
such Covered Stockholder and constitutes a valid and binding agreement of such
Covered Stockholder enforceable against such Covered Stockholder in accordance
with its terms (except in all cases as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, receivership,
conservatorship, moratorium, or similar laws affecting the enforcement of
creditors’ rights generally and except that the availability of the equitable
remedy of specific performance or injunctive relief is subject to the discretion
of the court before which any proceeding may be brought). The execution and
delivery of this Agreement and the performance by such Covered Stockholder of
the agreements and obligations hereunder will not result in any breach or
violation of or be in conflict with or constitute a default under any term of
any contract to or by which such Covered Stockholder is a party or bound, or any
Law to which such Covered Stockholder (or the Shares or any of such Covered
Stockholder’s other assets) is subject or bound, except for any such breach,
violation, conflict, or default which, individually or in the aggregate, would
not reasonably be expected to impair or adversely affect such Covered
Stockholder’s ability to perform promptly such Covered Stockholder’s obligations
under this Agreement or render inaccurate any of the representations made
herein.

 

 - 4 - 

 

 

(d)          Such Covered Stockholder has, or will have at the time of the
Company Stockholders Meeting, the sole right to vote or direct the vote of, or
to dispose of or direct the disposition of, such Shares (it being understood, in
the case of Covered Stockholders that are trusts, that the trustees thereof have
the right to cause such Covered Stockholders to take such actions), and none of
the Shares is subject to any Contract with respect to the voting of such Shares
that would prevent or delay such Covered Stockholder’s ability to perform its
obligations hereunder. There are no agreements or arrangements of any kind,
contingent or otherwise, obligating such Covered Stockholder to Transfer, or
cause to be Transferred, any of the Shares (other than a Transfer from one
Covered Stockholder to another Covered Stockholder), and no Person has any
contractual or other right or obligation to purchase or otherwise acquire any of
such Shares.

 

(e)          The Covered Stockholders together have, and together will have at
the closing of the transactions contemplated by the SPA and the Investment
Agreement, sufficient immediately-available funds to consummate such
transactions as so contemplated therein.

 

(f)          Such Covered Stockholder understands and acknowledges that the
Company and Merger Sub are entering into the Merger Agreement in reliance upon
such Covered Stockholder’s execution and delivery of this Agreement and the
representations and warranties of such Covered Stockholder contained herein.

 

6.          Termination. This Agreement shall terminate and be of no further
force or effect whatsoever as of the earlier of (a) such date and time as the
Merger Agreement shall have been validly terminated pursuant to the terms of
Article VII thereof or (b) the Effective Time (the “Expiration Date”); provided,
that (i) Section 7 shall survive the Effective Time and (ii) the termination of
this Agreement shall not relieve a Covered Stockholder from any liability for
any breach of any representation, warranty, or covenant contained in this
Agreement.

 

7.          Miscellaneous Provisions.

 

(a)          Amendments. No amendment of this Agreement shall be effective
against the Company or a Covered Stockholder unless it shall be in writing and
signed by the Company (with the prior authorization of the Special Committee)
and such Covered Stockholder.

 

(b)          Waivers. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party, or any failure or delay on the part
of any party in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, or covenants contained in this Agreement. The
waiver by any party of a breach of any provision hereunder shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder. Any waiver by a party of any provision of this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party.

 

 - 5 - 

 

 

(c)          Entire Agreement. This Agreement constitutes the entire agreement
between the parties to this Agreement and supersedes all other prior agreements,
arrangements, and understandings, both written and oral, between the parties
with respect to the subject matter hereof. The effectiveness of this Agreement
shall be conditioned upon the execution and delivery of the Merger Agreement by
the parties thereto.

 

(d)          Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Delaware, regardless of any laws or
legal principles that might otherwise govern under applicable principles of
conflicts of law thereof.

 

(e)          WAIVER OF JURY TRIAL. EACH OF THE PARTIES IRREVOCABLY WAIVES ANY
AND ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BETWEEN THE PARTIES
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
BY THIS AGREEMENT.

 

(f)          Attorneys’ Fees. In any action at law or suit in equity with
respect to this Agreement or the rights of any of the parties, the prevailing
party in such action or suit shall be entitled to receive its reasonable
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

 

(g)          Assignment and Successors. This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties and their
respective successors and permitted assigns, including a Covered Stockholder’s
estate and heirs upon the death of such Covered Stockholder; provided that,
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests, or obligations of the parties may be assigned or
delegated by any of the parties without prior written consent of the other
parties except that the Company, without obtaining the consent of any other
party, shall be entitled to assign this Agreement or all or any of its rights
hereunder. No assignment by the Company under this Section 7(g) shall relieve
the Company of its obligations under this Agreement. Any assignment in violation
of the foregoing shall be void and of no effect.

 

(h)          No Third-Party Rights. Nothing in this Agreement, express or
implied, is intended to or shall confer upon any Person (other than the parties)
any right, benefit, or remedy of any nature whatsoever under or by reason of
this Agreement.

 

(i)          Further Assurances. Each Covered Stockholder agrees to cooperate
fully with the Company and, at such Covered Stockholder’s sole cost and expense,
to execute and deliver such further documents, certificates, agreements, and
instruments and to take such other actions as may be reasonably requested by the
Company to evidence or reflect the transactions contemplated by this Agreement
and to carry out the intent and purpose of this Agreement. Each Covered
Stockholder hereby agrees that the Company may publish and disclose in the
Company Proxy Statement and/or Schedule 13E-3 to be filed in connection with the
Proposed Transaction (including all documents and schedules filed with the SEC)
such Covered Stockholder’s identity and ownership of Shares and the nature of
such Covered Stockholder’s commitments, arrangements, and understandings under
this Agreement and may further file this Agreement as an Exhibit to the Schedule
13E-3 or in any other filing made by the Company with the SEC relating to the
Proposed Transaction. Each Covered Stockholder agrees to notify the Company
promptly of any additional shares of capital stock of the Company of which
Covered Stockholder becomes the record or beneficial owner after the date of
this Agreement and such shares of capital stock shall automatically become
Shares for all purposes under this Agreement.

 

 - 6 - 

 

 

(j)          Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect, and the parties shall use
their reasonable best efforts to substitute a valid, legal and enforceable
provision which, insofar as practical, implements the purpose and intents of
this Agreement. Any provision of this Agreement held invalid or unenforceable
only in part or degree will remain in full force and effect to the extent not
held invalid or unenforceable.

 

(k)          Time of Essence. Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.

 

(l)          Specific Performance; Injunctive Relief. The parties agree that
substantial irreparable damage would occur and would not be adequately remedied
by monetary damages in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached or threatened to be breached. Accordingly, each of the parties shall be
entitled to an injunction or injunctions to prevent breaches or threatened
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement without proof of actual damages or otherwise, this being in
addition to any other remedy to which such party is entitled at law or in
equity. Each of the parties hereby further waives any requirement under any law
to post bond or other security as a prerequisite to obtaining or enforcing
equitable relief. In addition, any third party participating with a Covered
Stockholder or receiving from a Covered Stockholder assistance in violation of
this Agreement and of the rights of the Company hereunder, and any such
participation by such third party with a Covered Stockholder in activities in
violation of such Covered Stockholder’s agreement with the Company set forth in
this Agreement may give rise to claims by the Company against such third party
and each Covered Stockholder acknowledges that such Covered Stockholder may be
responsible for any associated liabilities caused by such third party.

 

(m)          Notices. All notices and other communications required or permitted
to be given hereunder shall be sent to the party to whom it is to be given and
be either delivered personally against receipt, by email or other wire
transmission, by registered or certified mail (postage prepaid, return receipt
requested) or deposited with an express courier (with confirmation) to the
parties at the following addresses (or at such other address for a party as
shall be specified by like notice): (i) if to the Company, to the address or
e-mail address provided in the Merger Agreement, including to the persons
designated therein to receive copies; and (ii) if to a Covered Stockholder, to
such Covered Stockholder’s address or e-mail address shown opposite Covered
Stockholder’s name on Schedule A hereof. In any action or proceeding between any
of the parties arising out of or relating to this Agreement or any of the
transactions contemplated by this Agreement, each of the parties agrees that
service of process upon such party in any such action or proceeding shall be
effective if notice is given in accordance with this Section 7(m).

 

 - 7 - 

 

 

(n)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original and all of which together shall be deemed
one and the same agreement, and shall become effective when one or more
counterparts have been signed by each of the parties hereto and delivered (by
telecopy, electronic delivery or otherwise) to the other party hereto.
Signatures to this Agreement transmitted by facsimile transmission, by
electronic mail in “portable document form” (“pdf”), or by any other electronic
means intended to preserve the original graphic and pictorial appearance of a
document, will have the same effect as physical delivery of the paper document
bearing the original signature.

 

(o)          Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement, and shall not be referred to in connection with the construction or
interpretation of this Agreement.

 

(p)          Construction. In this Agreement, unless a clear contrary intention
appears, (i) “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Section or other provision; (ii) “including” (and with correlative meaning
“include”) means including without limiting the generality of any description
preceding such term; (iii) “or” is used in the inclusive sense of “and/or”; and
(iv) with respect to the determination of any period of time, “from” means “from
and including” and “to” means “to but excluding.”

 

(q)          Legal Representation. This Agreement was negotiated by the parties
with the benefit of legal representation and any rule of construction or
interpretation otherwise requiring this Agreement to be construed or interpreted
against any party shall not apply to any construction or interpretation thereof.

 

[Remainder of page intentionally left blank]

 

 - 8 - 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.

 

  ZAIS GROUP HOLDINGS, INC.

 

  By: /s/ Nisha Motani   Name: Nisha Motani   Title: Chief Financial Officer

 

  COVERED STOCKHOLDERS:       Z ACQUISITION LLC

 

  By: /s/ Christian Zugel   Name: Christian Zugel   Title: Managing Member

 

  CHRISTIAN ZUGEL       /s/ Christian Zugel

 

  SONIA ZUGEL       /s/ Sonia Zugel

 

[Signature page to Stockholder Voting and Support Agreement]

 

 

 

 

  ZUGEL FAMILY TRUST

 

  By: Fiduciary Trust International of Delaware, Trustee         By: /s/ Jean W.
Mottel   Name: Jean W. Mottel   Title: Managing Director

 

  FAMILY TRUST U/A CHRISTIAN M. ZUGEL 2005 GRAT       By:

 

  By: /s/ Jean W. Mottel   Name: Jean W. Mottel   Title: Managing Director

 

[Signature page to Stockholder Voting and Support Agreement]

 

 

 

 

SCHEDULE A

 

Z Acquisition LLC:

 

Class A Common Stock   Class B Common Stock   Class A Units   RSUs 01   0   0  
0 Address for notices:  

Two Bridge Avenue, Suite 322

Red Bank, NJ 07701

                      Email address:   [EMAIL ADDRESS REDACTED]        

 

Christian Zugel:

 

Class A Common Stock   Class B Common Stock   Class A Units   RSUs 300,000  
20,000,0002   3,325,000   0 Address for notices:  

Two Bridge Avenue, Suite 322

Red Bank, NJ 07701

                      Email address:   [EMAIL ADDRESS REDACTED]        

 

Sonia Zugel:

 

Class A Common Stock   Class B Common Stock   Class A Units   RSUs 0   0  
700,000   0 Address for notices:   [ADDRESS REDACTED]                      
Email address:   [EMAIL ADDRESS REDACTED]        



  

 



1 At the closing of the transactions contemplated by the SPA, Parent will
acquire 6.5 million Class A Shares in the Company and will have the right to
vote those shares as of such date.

 

2 Christian Zugel is the sole trustee of the Class B Voting Trust and, in such
capacity, has voting and investment power over the Class B Shares held therein.

 

 A-1 

 

 

Zugel Family Trust:

 

Class A Common Stock   Class B Common Stock   Class A Units   RSUs 74,997   0  
525,000   0 Address for notices:   [ADDRESS REDACTED]                      
Email address:   [EMAIL ADDRESS REDACTED]        

 

Family Trust U/A Christian M. Zugel 2005 GRAT:

 

Class A Common Stock   Class B Common Stock   Class A Units   RSUs 112,497   0  
1,050,000   0 Address for notices:   [ADDRESS REDACTED]                      
Email address:   [EMAIL ADDRESS REDACTED]        

 



 A-2 

 

